                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

 LESTER WAGNER,                           )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       ) CIVIL ACTION NO.: 3:20-CV-430-TAV-HB
                                          )
 RUSTY LOZA and                           )
 TAMMY REGAN,                             )
                                          )
       Defendants.                        )

                               NOTICE OF APPEARANCE

       Notice is hereby given and the clerk is hereby requested to enter an appearance of the

 undersigned as counsel for the above-named defendant, Tammy Reagan.

                                          Respectfully submitted:


                                          /s/ Rhonda L. Bradshaw
                                          Rhonda L. Bradshaw #014082
                                          Spicer Rudstrom, PLLC
                                          Attorneys for Defendant Tammy Reagan
                                          800 S. Gay Street, Suite 1400
                                          Knoxville, TN 37929
                                          (865) 673-8516




                                             1


Case 3:20-cv-00430-TAV-HBG Document 11 Filed 12/29/20 Page 1 of 2 PageID #: 52
                                  CERTIFICATE OF SERVICE

         I hereby certify that on December 29, 2020, a copy of the foregoing notice was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. mail. Parties may access this filing through the Court’s electronic filing system.


        Lester Wagner, pro se
        #429507
        Bledsoe County Correctional Complex
        1045 Horsehead Road
        Pikeville, TN 37367


        Jeffrey M. Ward, Esq.
        Milligan & Coleman
        PO Box 1060
        Greeneville TN 37744
        jward@milligancoleman.com



                                                /s/ Rhonda L. Bradshaw
                                                Rhonda L. Bradshaw #014082

 I:\89673




                                                   2


Case 3:20-cv-00430-TAV-HBG Document 11 Filed 12/29/20 Page 2 of 2 PageID #: 53
